Title: To Alexander Hamilton from William North, 3 August 1797
From: North, William
To: Hamilton, Alexander


Duanesburg [New York] August 3, 1797. “I had the honour to write to you on the subject of an dispute with Voght some time since.… You knew how much less calculated We are to combat our adversaries than Mr Duane was, & consequently how much more we must lean on you for support. If the thing could be arranged for the week after the Supreme Court in Octr, it would save us some expense …, & it would be conferring an Obligation on those who esteem You too much not to be pleased by receiving a mark of Your attention.”
